TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 1, 2016



                                      NO. 03-15-00522-CV


                    Michael W. Schuetz and Jamie K. Schuetz, Appellants

                                                 v.

 Source One Mortgage Services Corporation; Mortgage Electronic Registration Systems,
          Inc.; Citimortgage, Inc.; Barrett Daffin Frappier Turner & Engle;
                  Robert Ferguson, and Barbara Ferguson, Appellees




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on May 21, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all costs

relating to this appeal, both in this Court and the court below.